Citation Nr: 0523331	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  03-14 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a 
need for the regular aid and attendance (A&A) of another 
person or on account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which, in pertinent part, denied 
entitlement to special monthly compensation (SMC) based on a 
need for the regular aid and attendance (A&A) of another 
person or on account of being housebound.

The veteran filed a Notice of Disagreement (NOD) dated July 
15, 2002.  A statement submitted by the veteran and received 
by the RO shortly thereafter can be construed as a request to 
withdraw his NOD.  However, in September 2002, the veteran 
requested a Decision Review Officer (DRO) review.  After the 
RO issued a Statement of the Case in April 2003, the veteran 
submitted another request in May 2003 (on a VA Form 21-4138) 
that his claim be granted.  The RO accepted this request as a 
substantive appeal in lieu of a VA Form 9.  The veteran's 
representative has since filed a January 2004 statement in 
lieu of VA Form 646, and an August 2005 Brief in support of 
the veteran's claim.  Under these circumstances, the Board 
finds that the issue of entitlement to SMC based on the need 
for the regular aid and attendance of another person or on 
account of being housebound remains in appellate status.
    
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

It is contended on behalf of and by the veteran, in essence, 
that his service-connected manic depressive illness, which is 
rated 100 percent, and side effects from medications for 
same, render him unable to care for himself.  It is noted 
that the complications from his psychiatric medications 
includes significant tremors.  The relevant evidence, which 
is conflicting as to the questions at hand, is summarized 
below.

A VA Medical Center (Denver) report dated in September 2001, 
includes the notation that the veteran "suffers from a 
severe mental illness-Bipolar Disorder- and as a result of 
his mental illness is gravely disabled and potentially a 
danger to others (his wife)."  

In a February 2002 examination report, the clinician noted 
that the veteran can perform activities of daily living 
(ADLs) such as feeding, dressing, and bathing.  However, a 
September 2002 VA Medical Center treatment report includes 
the notation that the veteran is "much more impaired in ADLs 
than has previously told me about.  Unable to dress or feed 
himself due to tremor, requires wife's help.  Difficulty 
toileting and frequently has to take shower after BM.  Can't 
take shower without wife's help.  Cuts himself shaving even 
with electric shaver.  Using cane 50% of the time, elec 
scooter 20%, still falling occasionally.  Also tells me about 
urinary incontinence which he has not previously mentioned."  
In a January 2003 treatment report, the clinician noted that 
the veteran's neuropathy and tremors were worsening, but 
medical reports in February 2003 and March 2003 indicate that 
the veteran's tremor and neuropathy were improving, and that 
these physical disabilities were minimal. 

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be able to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, requiring care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  38 C.F.R. § 3.352 (a) (2004).

In this case, the most recent medical records have shown that 
the veteran's physical abilities have been in a relative 
state of flux.  It is apparent that he was able to perform 
ADLs such as feeding, dressing, and bathing in February 2002.  
Then in September 2002 and January 2003, it is evident that 
he was unable to perform these activities.  February and 
March 2003 medical records indicate that his neurological 
status was improving and that his functional limitations were 
minimal.  The Board finds it difficult to assess the 
veteran's current situation given the disparity among the 
various reports, and the fact that the most recent reports 
are approximately two and a half years old.  In view of the 
foregoing, the Board finds that a VA A&A examination is 
warranted.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004). 

The RO should also contact the veteran to determine whether 
there is any additional relevant medical evidence available 
that has not been secured.  38 C.F.R. § 3.159(c)(1)(2).

Accordingly, this case is REMANDED for the following action: 

1.  The RO should contact the veteran for 
the purpose of determining whether there 
is any additional medical evidence that 
has not been obtained that is relevant to 
this appeal.  Thereafter, the RO should 
secure the veteran's treatment records 
from the Denver VA Medical Center dated 
from March 2003, as well as any other 
relevant medical evidence identified by 
the veteran.   

2.  The veteran should be afforded a VA 
Aid and Attendance examination for the 
purpose of determining whether he needs 
the regular aid and attendance of another 
person or is confined to his immediate 
premises due to his service-connected 
manic depressive reaction and side 
effects from medications for same.  The 
claims file must be made available to and 
reviewed by the examiner.  The examiner 
should note the veteran's mental status 
and any neurological or other side 
effects from psychiatric medications and 
indicate whether the veteran requires the 
assistance of another person in 
performing any activities of daily 
living, to include his ability to dress 
or undress himself; keep himself 
ordinarily clean and presentable; feed 
himself; attend to the wants of nature; 
and protect himself from hazards or 
dangers incident to his daily 
environment, or whether he is confined to 
his immediate premises, as a result of 
his service-connected manic depressive 
reaction and side effects from 
medications for same.  Any tests or 
specialty examinations that are indicated 
should be accomplished.  

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of 
entitlement to special monthly 
compensation based on a need for the 
regular aid and attendance of another 
person or on account of being housebound 
with consideration of all the evidence 
obtained since the February 2005 
Supplemental Statement of the Case.  

5.  If the appeal is not granted, the RO 
should issue a Supplemental Statement of 
the Case, which must contain notice of 
all relevant action taken on the claim, 
to include a summary of all of the 
evidence added to the record since the 
February 2005 Supplemental Statement of 
the Case.  A reasonable period of time 
for a response should be afforded.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

 The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




